Citation Nr: 1745640	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO. 15-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss disability. 

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from July 1957 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's claims for entitlement to service connection for bilateral hearing loss disability and tinnitus were denied by the RO in August 2008; no appeal was initiated, and the decision is final. 

2. Evidence received since the last final decision of record does not relate specifically to unestablished facts necessary to substantiate the underlying claims for service connection for bilateral hearing loss disability and tinnitus. 


CONCLUSIONS OF LAW

1. New and material having not been received, the claim for service connection for bilateral hearing loss disability is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2. New and material having not been received, the claim for service connection for tinnitus is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he worked on active flight lines proximate to B-52 and KC-135 aircraft, and that the loud engine noise associated with these bombers and tankers caused him to develop bilateral hearing loss disability and tinnitus. 

Initially, the Veteran was denied service connection for these disabilities in August 2008. The Veteran had been afforded an examination prior to the adjudication, and the RO determined that the evidence did not support a linkage between current bilateral hearing loss disability, tinnitus, and noise exposure in service. The Veteran did not appeal the decision within a year of notice to him and it is final. 

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. See Knightly v. Brown, 6 Vet. App. 200 (1994). Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record. See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Id. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

A 2008 VA examination determined that a bilateral hearing loss disability existed, and the Veteran also denied tinnitus being present at that specific time. In filing the claim, however, the Veteran did assert experiencing tinnitus, and as with the hearing loss, he attributed this to in-service noise exposure. The RO specifically noted, in issuing the August 2008 denial, that there was no evidence of a nexus between service and these conditions. 

In filing the petition to reopen, the Veteran explained that he did experience buzzing in his ears at the time of the 2008 examination; however, he wasn't aware that the term was called "tinnitus" - despite having filed a claim of service connection for that disability. He maintained that he didn't wear ear protection while working around noisy aircraft in service, and that he had used hearing aids for a long period of time after separating from service. VA audiological records were also submitted, and confirm the existence of bilateral hearing loss disability, which, as with tinnitus (a disorder which can only be noted subjectively), was confirmed as existing prior to the last final decision in this case. 

The Veteran noted that he had received disability compensation from the Social Security Administration (SSA) in the past; however, a response from that agency indicated that treatment records had been destroyed and were unavailable for review. Further, the Veteran was scheduled to have a hearing with a Decision Review Officer; however, he cancelled that appearance and, in August 2016, offered a telephonic testimony where he reiterated his long-standing contention that hearing loss and tinnitus were associated with aircraft noise exposure in service. 

Prior to 2008, the RO found that the Veteran experienced exposure to traumatic noise in service. However, there was also an almost two-decade period of post-service occupational noise exposure noted at that time. The Veteran worked as a welder in a factory. The presence of a bilateral hearing loss disability for VA purposes, as well as tinnitus (which, as a subjective disorder, was established in the initial filing of the claim), was also established. 

However, the question for resolution was as to the nexus element - i.e., whether hearing loss and tinnitus were caused by in-service noise exposure. Even though the Veteran denied tinnitus at the express time of a 2008 VA examination, the RO nonetheless, in reviewing the entire record, determined that current disability existed as claimed; however, there was no established causal nexus to service. As noted, the Veteran did not appeal this determination. 

In order to reopen the claims, the Veteran would need to submit material evidence pertaining to the issue of in-service etiology. In other words, there would need to be some sort of evidence submitted or otherwise obtained which is neither cumulative nor redundant, and which tended to tended to substantiate the claims. 
However, the VA medical records obtained since 2008 confirm the presence of hearing loss disability; however, this was not unestablished in August 2008. The treatment records are thus new, but are not material. The Veteran's repeated testimony regarding hearing loss and tinnitus being experienced since service are duplicative of arguments filed prior to the last final decision of record.  

As the evidence submitted since the 2008 RO decision was finalized is merely duplicative and/or redundant to evidence proffered prior to that decision, the Board cannot conclude that new and material evidence exists to support the reopening of claims for entitlement to service connection for bilateral hearing loss disability and tinnitus. There is nothing added to the record other that the Veteran's repeated assertions of a nexus to service which were all considered previously. As that is the case, the petitions to reopen will not be granted and the appeal will be denied. 

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims. 38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen a claim for entitlement to service connection for bilateral hearing loss disability is denied. 

The petition to reopen a claim for entitlement to service connection for tinnitus is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


